Title: From Benjamin Franklin to George Little et al., 28 August 1781
From: Franklin, Benjamin
To: Little, George



Gentlemen
Passy Aug 28. 1781
I received your Letter of the 25th Instant, acquainting me with your Escape from Forton Prison in England, and your happy Arrival in France in an open Boat, on which I congratulate you. The best Advice I can give you, is to proceed immediately for L’Orient, where there are generally Vessels belonging to America, in which you may find a Passage. I inclose you a Passport, and wish you a safe and speedy Return, and a happy Sight of your Friends and Country. I am, Gentlemen, Your most obedient and most humble Servant
B Franklin




Messrs George Little
}
Americans lately escap’dfrom England & new atCaën in Normandy


Samuel Wales



Clement Lemon



Alexr Storey &Isaac Collins




